Citation Nr: 1520949	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-14 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for multiple myeloma, and if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Spouse


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A rating decision dated in December 2009 denied the Veteran's service connection claim for multiple myeloma and the Veteran did not submit a notice of disagreement with this decision.

2.  Evidence associated with the claims file since the December 2009 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for multiple myeloma.

3.  The evidence of record is at least in equipoise with respect to whether the Veteran's current diagnosis of multiple myeloma is etiologically related to exposure to chemical toxins during active military service.


CONCLUSIONS OF LAW

1.  The December 2009 rating decision that denied entitlement to service connection for multiple myeloma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the December 2009 rating decision is new and material and the claim of entitlement to service connection for multiple myeloma is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2014).

3.  Multiple Myeloma was incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis for Claim to Reopen

A rating decision dated in December 2009 denied the Veteran's claim of entitlement to service connection for multiple myeloma on the basis that there was no evidence of multiple myeloma during active military service.  The relevant evidence of record at the time of the December 2009 rating decision consisted of service treatment records, private treatment records and lay statements by the Veteran.  The RO did not receive a disagreement with the rating decision from the Veteran within the required time period.  Therefore, the December 2009 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (2014); 38 C.F.R. § 20.1103 (2014).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran submitted a claim in October 2011 requesting that the RO reopen his service connection claim for multiple myeloma.  The relevant evidence of record received since the December 2009 rating decision includes private treatment records, articles on chemical exposure, two private medical opinions, lay statements from the Veteran and his wife and a transcript of the April 2015 Board hearing.  The evidence received since the December 2009 rating decision is new in that it was not of record at the time of the December 2009 decision.  The Veteran's private physician provided a medical opinion in December 2012 and March 2015 asserting that the Veteran's multiple myeloma is related to the Veteran's chemical exposure as a helicopter mechanic in service.  The medical opinion is neither cumulative nor redundant of the evidence of record in December 2009 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Such evidence is so significant that it must be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for multiple myeloma is reopened.

III.  Criteria and Analysis for Service Connection Claim 

The Veteran contends that multiple myeloma is related to active military service.  Specifically, he asserts that his multiple myeloma is caused by chemical exposure as a helicopter mechanic during active military service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for multiple myeloma, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  A December 2012 letter from the Veteran's private physician reveals that the Veteran has a current diagnosis of multiple myeloma.  Accordingly, the Veteran has a current diagnosis of the claimed disability.

A review of the Veteran's service treatment records reveals no complaints of, treatment for or a diagnosis of multiple myeloma.  Nonetheless, the Veteran's service records show that during active duty the Veteran's military occupational specialty was helicopter mechanic.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a) (West 2014).  As a helicopter mechanic it is likely that the Veteran was exposed to TCDD, hydraulic fluids and solvents. 

Furthermore, the medical evidence of record shows that the Veteran's multiple myeloma is related to chemical exposure during military service.  In this regard, the Veteran's private physician in December 2012 and March 2015 provided the opinion that the Veteran was exposed to many chemicals including TCDD, hydraulic fluid and solvents in service and that this constant exposure to chemicals in service is the cause of the multiple myeloma.  She explained that the Veteran has no other known history that would cause or contribute to this condition.  The physician noted that the Veteran had no family history or consistent exposure to other carcinogenic/toxic chemicals (personal or professional) which would be seen as a possible cause for his condition.  She also noted that his condition is consistent with multiple myeloma that typically manifests several or many years after constant exposure.  The Board finds this opinion to be persuasive as the examiner reviewed the Veteran's pertinent medical history, she was aware of the pertinet history of the Veteran's service, and provided a clear explanation for her opinion.  The Board also finds it persuasive that there is no medical evidence of record indicating the Veterans multiple myeloma is not related to exposure to chemicals during military service. 

Based on the foregoing, the evidence of record reveals that the Veteran has a current disorder of multiple myeloma that is related to in-service exposure to chemicals, including TCDD, hydraulic fluid and solvents.  Accordingly, the evidence is at least in equipoise with respect to whether the Veteran's current multiple myeloma was incurred during active military service.  Therefore, the claim of entitlement to service connection for multiple myeloma is warranted. 



(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for multiple myeloma is reopened.

Entitlement to service connection for multiple myeloma is granted. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


